DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/6/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no.
JP2020-007721 filed in Japan on 1/21/2020. It is noted that the applicant has filed a certified copy
of the application as required by 37 CFR 1.55.

Response to Amendment
The amendments filed on June 6, 2022 have been entered
Claims 1, 6, and 10 have been amended.

Response to Arguments
Applicant’s arguments filed on June 6, 2022 have been fully considered but not persuasive.
             
              Applicant’s argument:
              Johnsson does not appear to disclose: transmitting the notification information to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time and acquiring, in the relay application, third timer information indicating the calendar time of the second operation system of the second device at a time of reception of the notification information at the relay application and first time information indicating a time in the second device at the time of reception of the notification information at the relay application. 

              Examiner’s response to applicant’s argument:
              Examiner respectfully disagrees. Applicant argues that new subject matter is not disclosed by Johnsson in view of Seki and Reverte without providing additional details in the claims, however as presented below, Johnsson teaches relay application which is executed in a user space of the second operation system ([0079-0081] Test application Fig 3a, element 322, Test application is the in the space of the physical Machine 2 which has an operating system), Johnsson further teaches different time stamps in the packet sent between different nodes or applications within the node ([0078-0082] Fig. 3a, physical machine 2 is the second device, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)
Johnsson in view of Seki teaches Seki teaches generating notification information, transmitting notification information ([Col. 5, Lines 39-45] {Examiner interprets packet data as notification information}.


              Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321‐ 22, 13 USPQ2d 1320, 1321‐22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel‐Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 

          Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Interpretation
Examiner’s notes:
Examiner recommends applicant to correct the language in claim 6 regarding in case. The language makes the two limitations with the phrase “when” contingent limitations. See MPEP 2111.04 and MPEE 2143.03. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

See MPEP 2111.01 Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, in view of Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki and further view of Reverte et al. (“Reverte”, US 20200228565 A1) hereinafter Reverte.

Regarding claim 1, Johnsson teaches a method of calculating a communication time between a first device and a second device ([0011] calculate the one-way delay, jitter, round-trip time)([0069] total round trip is estimated)(Fig. 3a Physical Machine 1, Physical Machine 2). 
by a first processor included in the first device having a first operating system ([0004][0102] Fig. 4b, Figs 3a-b operating system, physical Machine)( [Fig. 5 processing unit]), adding, to a first packet, first timer information of the first device at a time of transmission of the first packet to the second device having a first operating system  ([0004][0102] Fig. 4b, Figs 3a-b operating system, physical Machine), and transmitting the first packet ([0078-0082] Fig. 3a, physical machine 1 with virtual machine 311 is the first device, first timer information is T1, first packet is the test packet going from physical machine 1 to physical machine 2) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); 
by a second processor included in the second device ([Figs 3a-b] physical machine 2)([Figs. 4a, b][Fig. 5 processing unit]),
including the first timer information and the second timer information included in the received notification information ([0078-0082] Fig. 3a first timer information is T1, HT2 is the second timer information), 
the second operating system of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet ([0141] ICMP may be used, This is traditionally used for synchronization of time between nodes)
transmitting information to a replay application which executed in a user space of the second operation system and read the calendar time and a timer time, acquiring in the relay application ([0079-0081] Test application Fig 3a in Physical Machine 2, element 322), third timer information indicating the calendar time of the second operation system of the second device at a time of reception of the information the relay application, and first time information indicating a time in the second device at the time of reception of the information at the relay application ([0078-0082] Fig. 3a, physical machine 2 is the second device, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); and 
transmitting a second packet including the first timer information, the second timer information, the third timer information and the first time information to the first device ([0078-0082] Fig. 3a, the reflected test packet is the second packet)([0139-0140])
 by the first processor included in the first device, calculating a communication time from the first device to the second device on the basis of the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet ([0069] calculate different metrics as described above. E.g. the total round-trip time is estimated as T4-T1, the one-way delay in the forward direction is calculated as T2-T1, the one-way delay in the reverse direction is calculated as T4-T3. The TWAMP initiator/controller is further enabled to calculate the following metrics: delay in machine 1 due to virtualization in the forward direction is calculated as HT1-T1, delay in machine 2 due to virtualization in the forward direction is calculated as T2-HT2, delay in machine 2 due to virtualization in the reverse direction is calculated as HT3-T3, and delay in machine 1 due to virtualization in the reverse direction is calculated as T4-HT4.)([0078-0082] Fig. 3a, the reflected test packet is the second packet, HT4 is the second time information, T4 is the fourth timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0125] Fig. 3a From this it is possible to calculate forward and reverse one-way delay, jitter and also round-trip time.)([0139-0140])


Johnsson does not explicitly teach generating notification information, transmitting notification information, however
Seki teaches generating notification information, transmitting notification information ([Col. 5, Lines 39-45] The second packet monitoring terminal 22 produces packet data at least containing the current time instant thus acquired, direction information identifying a packet flowing direction, and a packet ID contained in the packet header information and supplies the packet data to the second memory unit 42 for storage therein) {Examiner interprets packet data as notification information}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to generate and transmit notification information because it would provide means to record time stamps more accurately and calculate different time delays across the applications and the devices when the packet is crossing multiple elements in the network.

Johnsson does not explicitly teach a timer value that is counted up in a clock cycle from a time of booting the first operation system, a timer value that is counted up in a clock cycle from a time of booting the second operation system, however
Reverte teaches a timer value that is counted up in a clock cycle from a time of booting the first operation system, a timer value that is counted up in a clock cycle from a time of booting the second operation system ([0035] the uptimes for groups of hosts)([0051] The one or more network packet headers from user device 110 may include data associated with user device 110 and/or the request from user device 110. For example, the one or more network packet headers may include, but is not limited to, the uptime of user device 110 (e.g., a timestamp representing the most recent time at which user device 110 was rebooted), the operating system running on user device 110){Examiner interprets uptime as the timer value from the booting of first or second operation system}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Reverte in order to collect uptime of different host devices in the network because it would help classify hosts in real time and mitigate or block traffic from hosts classified as bots which would reduce fraudulent activity. 

Regarding claim 2, Johnsson, Seki and Reverte teach the method according to claim 1, wherein the first device  
Johnsson further teaches calculates a first time indicating a time difference between the first timer information and the fourth timer information ([0069] Fig. 3 a T1-T4)([0142] T1-T4), 
calculates a second time indicating a time difference between the second timer information and the third timer information ([0069] Fig. 3 a T2-HT2)([0139] T2-HT2),, 
Johnsson does not explicitly teach calculates a third time indicating a time difference between the first time information and the second time information, and calculates the communication time from the first device to the second device by subtracting the calculated second time and the calculated third time from the calculated first time, however
Seki teaches a third time indicating a time difference between the first time information and the second time information ([Col. 9 Lines 1-7] Fig.6  Time difference between the two clocks at the two terminals) {Examiner interprets delta as the third time based on Figure 3 of the current application}
and calculates the communication time from the first device to the second device by subtracting the calculated second time and the calculated third time from the calculated first time ([Col.2 Lines 10-25] Fig. 1) total delay delta 11 and delta 20 is the communication time){Examiner interprets total delay as the communication line which is the time spent on lines only between the two devices based on Figure 3 of current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to calculate different times including clocks and communication time on the lines because it would provide more accurate measurements of delay when packets are crossing multiple applications, multiple layers and multiple lines. 

Regarding claim 3, Johnsson, Seki and Reverte teach the method according to claim 1, 
Johnsson further teaches wherein the first timer information is written in an option header of the first packet ([0138-0142] FIGS. 7 a and 7 b, Figs 8a and 8b the forward and reverse TWAMP header of the test packet may be different)([0081]).


Regarding claim 5, Johnsson, Seki and Reverte teach the method according to claim 1, 
Johnsson further teaches wherein the first timer information is written in an option header of a packet obtained by encapsulating the first packet ([0138-0142] FIGS. 7 a and 7 b, Figs 8a and 8b the forward and reverse TWAMP header of the test packet may be different)([0081])([0106] packet padding).


Regarding claim 7, Johnsson, Seki and Reverte teach the method according to claim 1, 
Johnsson further teaches wherein the first device outputs the calculated communication time ([0139] the TWAMP initiator/controller is enabled to calculate different metrics as described above. E.g. the total round-trip time is estimated).


Regarding claim 8, Johnsson, Seki and Reverte teach the method according to claim 1, 
Johnsson further teaches wherein the first packet is a packet transmitted from an application that operates on a first container executed on a first OS of the first device to an application that operates on a second container executed on a second OS of the second device ([0069] the virtual machine executes, or runs, a test application, e.g. a TWAMP application or an ICMP application,  the test application/virtual machine receives the packet as it is returned from the peer node and the application/virtual machine generates the last virtual machine time stamp, T4, for the packet)([Fig. 3a] Physical machine 1 and physical machine 2 are different containers).

Regarding claim 9, Johnsson, Seki and Reverte teach the method according to claim 8, 
Johnsson further teaches wherein the first timer information is added to the first packet by a kernel of the first OS, the communication module 25being provided corresponding to a virtual NIC for connection between the first container and the first OS ([0112] Fig. 5, input and output units)([0116] Fig. 6 Physical Machine with )([Fig. 3a])([0005] Fig. 4 operating systems {operating systems have kernels})([Fig. 4A  receiving and sending units]), and 


Regarding claim 10, Johnsson teaches A non-transitory computer-readable recording medium having stored therein a program ([0113] non-volatile memory, code means when executed in the processing unit) for calculating a communication time ([0011] calculate the one-way delay, jitter, round-trip time)([0069] total round trip is estimated), between a first device having a first operation system ([0004][0102] Fig. 4b, Figs 3a-b operating system, physical Machine)( [Fig. 5 processing unit]), and a second device having a second operation system ([Figs 3a-b] physical machine 2)([Figs. 4a, b][Fig. 5 processing unit]), the program for causing the first device to execute processing comprising: 
adding, to a first packet, first timer information indicating of the first device at a time of transmission of the first packet to the second device, and transmitting the first packet ([0078-0082] Fig. 3a, physical machine 1 with virtual machine 311 is the first device, first timer information is T1, first packet is the test packet going from physical machine 1 to physical machine 2) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); 
receiving, from the second device, a second packet which is including the first timer information included in the received first packet and second timer information ([0078-0082] Fig. 3a, physical machine 2 is the second device, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion, HT2 is the second timer information) of which a calendar time is synchronized with a calendar time of the first operation system at a time of reception of the first packet ([0141] ICMP may be used, This is traditionally used for synchronization of time between nodes)
transmitting information to a relay application which is executed in a user space of the second operation system and reads the calendar time and a timer time ([0079-0081] Test application Fig 3a, element 322), ([0078-0082] Fig. 3a, physical machine 2 is the second device, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0078-0082] Fig. 3a, the reflected test packet is the second packet)([0139-0140])
acquiring, in the relay application, third timer information indicating the calendar time of the second operation system of the second device at a time of reception of the information at the relay application and first time information indicating a time in the second device at the time of reception of the information at the relay application and includes the first timer information, the second timer information, the third timer information and the first time information  ([0078-0082] Fig. 3a, physical machine 2 is the second device, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion);; and 
calculating a communication time from the first device to the second device on the basis of the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating the calendar time of the first operation system of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet. ([0069] calculate different metrics as described above. E.g. the total round-trip time is estimated as T4-T1, the one-way delay in the forward direction is calculated as T2-T1, the one-way delay in the reverse direction is calculated as T4-T3. The TWAMP initiator/controller is further enabled to calculate the following metrics: delay in machine 1 due to virtualization in the forward direction is calculated as HT1-T1, delay in machine 2 due to virtualization in the forward direction is calculated as T2-HT2, delay in machine 2 due to virtualization in the reverse direction is calculated as HT3-T3, and delay in machine 1 due to virtualization in the reverse direction is calculated as T4-HT4.)([0078-0082] Fig. 3a, the reflected test packet is the second packet, HT4 is the second time information, T4 is the fourth timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0125] Fig. 3a From this it is possible to calculate forward and reverse one-way delay, jitter and also round-trip time.)([0139-0140])

Johnsson does not explicitly teach generating notification information, transmitting notification information, however
Seki teaches generating notification information, transmitting notification information ([Col. 5, Lines 39-45] The second packet monitoring terminal 22 produces packet data at least containing the current time instant thus acquired, direction information identifying a packet flowing direction, and a packet ID contained in the packet header information and supplies the packet data to the second memory unit 42 for storage therein) {Examiner interprets packet data as notification information}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to generate and transmit notification information because it would provide means to record time stamps more accurately and calculate different time delays across the applications and the devices when the packet is crossing multiple elements in the network.

Johnsson does not explicitly teach a timer value that is counted up in a clock cycle from a time of booting the first operation system, a timer value that is counted up in a clock cycle from a time of booting the second operation system, however
Reverte teaches a timer value that is counted up in a clock cycle from a time of booting the first operation system, a timer value that is counted up in a clock cycle from a time of booting the second operation system ([0035] the uptimes for groups of hosts)([0051] The one or more network packet headers from user device 110 may include data associated with user device 110 and/or the request from user device 110. For example, the one or more network packet headers may include, but is not limited to, the uptime of user device 110 (e.g., a timestamp representing the most recent time at which user device 110 was rebooted), the operating system running on user device 110){Examiner interprets uptime as the timer value from the booting of first or second operation system}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Reverte in order to collect uptime of different host devices in the network because it would help classify hosts in real time and mitigate or block traffic from hosts classified as bots which would reduce fraudulent activity. 


Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki, and Reverte et al. (“Reverte”, US 20200228565 A1) hereinafter Reverte, in view of Takano (“Takano”, US 20060104198 A1 ) hereinafter Takano.

Regarding claim 4, Johnsson, Seki and Reverte teach the method according to claim 3, 
Johnsson further teaches wherein the first timer information is represented by a lower 31-bit bit string of a 64-bit bit string ([0141-0142] observe that time stamps in ICMP timestamp is 32 bits while the TWAMP timestamps are 64 bits) ([0138] FIGS. 7 a and 7 b)  
Johnsson, Seki and Reverte do not explicitly teach indicating an elapsed time in nanosecond units, however
Takano teaches indicating an elapsed time in nanosecond units ([0108-0110] Figs 8 and 9  then the MUSIC spectrum may be corrected in such a manner as to spike at 5 ns for high-precision distance measurement)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson, Seki and Reverte in view Takano in order indicate elapsed time in nanoseconds because it would provide means calculate different delays and time trip measurements at high precision level.

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki, and Reverte et al. (“Reverte”, US 20200228565 A1) hereinafter Reverte, in view of Alankry (“Alankry”, US 20090310726 A1 ) hereinafter Alankry, and further view of Takano (“Takano”, US 20060104198 A1 ) hereinafter Takano.

Regarding claim 6, Johnsson, Seki and Reverte teach the method according to claim 1, 
Johnsson teaches wherein the second processor of the second device, combination data including the first timer information and the second timer information included in information, the third timer, and the first time information indicating a time in the second device at the time of reception of information, each time receiving the information ([0078-0082] Fig. 3a, physical machine 1 with virtual machine 311 is the first device, first timer information is T1, first packet is the test packet going from physical machine 1 to physical machine 2) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion) ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device,  HT2 is the second timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion) ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device,  T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion);  
and transmits as the second packet, a packet ([0078-0082] Fig. 3a, the reflected test packet is the second packet)([0139-0140]) including a predetermined number of the combination data to the first device, combination data including ([0078-0082, 0127]) Fig. 3A, Fig. 7b, combination data is HT1, HT2, T1, T2, T3, T4 HT3, HT4) and 
the first processor of the first device calculates, for each combination data included in the packet, when receiving the packet, the communication time from the first device to the second device on the basis of the combination data, fifth timer information at a time of reception of the packet, and third time information indicating a time in the first device at the time of reception of the packet ([0069] calculate different metrics as described above. E.g. the total round-trip time is estimated as T4-T1, the one-way delay in the forward direction is calculated as T2-T1, the one-way delay in the reverse direction is calculated as T4-T3. The TWAMP initiator/controller is further enabled to calculate the following metrics: delay in machine 1 due to virtualization in the forward direction is calculated as HT1-T1, delay in machine 2 due to virtualization in the forward direction is calculated as T2-HT2, delay in machine 2 due to virtualization in the reverse direction is calculated as HT3-T3, and delay in machine 1 due to virtualization in the reverse direction is calculated as T4-HT4.)([0078-0082] Fig. 3a, the reflected test packet is the second packet, HT4 is the second time information, T4 is the fourth timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0125] Fig. 3a From this it is possible to calculate forward and reverse one-way delay, jitter and also round-trip time.)([0139-0140]){Examiner interprets this limitation based on the 112(b) rejection mentioned above}.

Johnsson does not explicitly teach the notification information, however 
Seki teaches notification information ([Col. 5, Lines 39-45] The second packet monitoring terminal 22 produces packet data at least containing the current time instant thus acquired, direction information identifying a packet flowing direction, and a packet ID contained in the packet header information and supplies the packet data to the second memory unit 42 for storage therein) {Examiner interprets packet data as notification information}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to send notification information because it would provide means to record time stamps more accurately and calculate different time delays across the applications and the devices when the packet is cross these elements. 

Johnsson does not explicitly teach indicating an elapsed time from activation of the second device, indicating an elapsed time from activation of the first device, however
Reverte teaches indicating an elapsed time from activation of the second device, indicating an elapsed time from activation of the first device ([0035] the uptimes for groups of hosts)([0051] The one or more network packet headers from user device 110 may include data associated with user device 110 and/or the request from user device 110. For example, the one or more network packet headers may include, but is not limited to, the uptime of user device 110 (e.g., a timestamp representing the most recent time at which user device 110 was rebooted), the operating system running on user device 110){Examiner interprets uptime as the timer value from the booting of first or second operation system}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Reverte in order to collect uptime of different host devices in the network because it would help classify hosts in real time and mitigate or block traffic from hosts classified as bots which would reduce fraudulent activity. 

 
Johnsson, Seki and Reverte do not explicitly teach accumulates, in a memory, when the predetermined number of combination data is accumulated in the memory, however
Alankry teaches accumulates, in a memory, in when the predetermined number of combination data is accumulated in the memory ([0063] Fig. 4 storing the frame and the associated timestamp at a certain buffer out of a group of buffers. Conveniently, a receiver includes one or more receiver groups of buffers. Each group of buffers is usually arranged as a cyclic ring of buffers where information is stored according to its arrival order)([0073-0078])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson, Seki and Reverte in view of Alankry in order to store combination data in the memory because it would help synchronize different times when the time is not sync between devices and would help measure the round trip delays when sending packets more accurately. 

Johnsson, Seki and Reverte do not explicitly teach transmits a third packet, third packet, however
Takano teaches transmits a third packet to the first device ([0093-0096] Fig. 4 The terminal 101 a then receives the packet 3 from the terminal 101 b),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson, Seki and Reverte in view of Takano in order to send a third packet to the first device because it would provide means to measure different delays and time trip measurements at high precision level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444